                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        TYLER DIVISION

JERRY L. KINGSBY, #576664                          §

VS.                                                  §            CIVIL ACTION NO. 6:17cv171

LORIE DAVIS, ET AL.                                §

                    MEMORANDUM OPINION ADOPTING THE REPORT
                     OF THE UNITED STATES MAGISTRATE JUDGE
       Plaintiff, Jerry L. Kingsby, a prisoner confined at the Coffield Unit of the Texas prison

system, proceeding pro se and in forma pauperis, brings this civil rights lawsuit pursuant to 42

U.S.C. § 1983. The complaint was referred to the United States Magistrate Judge, the Honorable

Judge D. Love, for findings of fact, conclusions of law, and recommendations for the disposition

of the lawsuit.

       In his complaint, Plaintiff argued that the Texas Parole Board violated his rights under the

Ex Post Facto Clause because the Board’s use of new laws—enacted after his 1990 criminal

conviction—to increase the amount of time between parole reviews, also known as set-offs, is

unconstitutional.

       Judge Love issued a Report, (Dkt. #10), recommending that Plaintiff’s civil rights

complaint be dismissed, with prejudice, as frivolous. Judge Love explained that the Fifth Circuit

has explicitly rejected this exact claim. See, e.g., Pierce v. Livingston, 728 F. App’x 370, 371 (5th

Cir. 2018) (Mem.) (unpublished) (“Insofar as Pierce complains about the Parole Board’s

application of parole laws that were not in effect at the time of his offense, the Board’s imposition

of three-year and five-year set-offs between parole reviews presents no ex post facto violation

because the complained-of procedures create only a speculative and attenuated risk of increasing


                                                 1
Pierce’s punishment.”); Olstad v. Collier, 326 F. App’x 261, 263-64 (5th Cir. 2009) (“The

imposition by the Board of a potential five-year set-off until Olstad’s next parole review presents

no ex post facto violation because its effect on increasing Olstad’s punishment is merely

conjectural.”). Accordingly, Judge Love determined that Pierce’s complaint was frivolous.

       Plaintiff has filed timely objections, (Dkt. #12). In his objections, Plaintiff explains that

he disagrees with Judge Love’s determination that his complaint should be dismissed. He argues

that he has a protected liberty interest in his parole eligibility at the time he committed his offense

and accepted his plea bargain. Plaintiff cites California Dept. of Corrections v. Morales, 514 U.S.

499 (1995), in support of his contentions.

       However, Morales stands for the exact same proposition: “In 1981, the State of California

amended its parole procedures to allow the Board of Prison Terms to decrease the frequency of

parole suitability hearings under certain circumstances. This case presents the question of whether

the application of this amendment to prisoners who committed their crimes before it was enacted

violates the Ex Post Facto Clause. We conclude that it does not.” Morales, 514 U.S. at 501-502.

Accordingly, Judge Love properly determined that the Parole Board’s increasing time between

parole reviews does not violate the Ex Post Facto Clause. Plaintiff’s complaint is, indeed,

frivolous.

       Contrary to Plaintiff’s contentions, he does not have a protected liberty interest in his

parole. There is no constitutional right to release on parole in Texas. See Pohl v. Livingston, 241

F. App’x 180, 181 (5th Cir. 2007) (“This court has determined that Texas law does not create a

liberty interest in parole that is protected by the Due Process Clause.”); Allison v. Kyle, 66 F.3d

71, 74 (5th Cir. 1995); Creel v. Keene, 928 F.2d 707, 708-09 (5th Cir. 1991). Consequently, Judge

Love properly recommended that Plaintiff’s complaint be dismissed, with prejudice, as frivolous.



                                                  2
        The Court has conducted a careful de novo review of the record and the Magistrate Judge’s

Report. See 28 U.S.C. § 636(b)(1) (District Judge “shall make a de novo determination of those

portions of the report or specified proposed findings or recommendation to which objection is

made.”). Upon such de novo review, the Court has determined that the Report of the Magistrate

Judge is correct and Plaintiff’s objections are without merit. Consequently, it is

        ORDERED that the Report of the United States Magistrate Judge, (Dkt. #10), is

ADOPTED as the opinion of the District Court. Plaintiff’s objections, (Dkt. #12), are overruled.

It is also

        ORDERED that the above-styled civil rights action is DISMISSED, with prejudice, as

frivolous. Finally, it is

        ORDERED that any and all motions which may be pending in this action are hereby

DENIED.


       So Ordered and Signed
       Feb 18, 2019




                                                 3
